FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARNIEL MENDEZ VILLAREAL,                        No. 08-73403

               Petitioner,                       Agency No. A073-396-575

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Darniel Mendez Villareal, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for cancellation of

removal and voluntary departure. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence factual findings of the IJ, Ramos v. INS, 246

F.3d 1264, 1266 (9th Cir. 2001), and we review de novo due process claims,

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that

MendezVillareal provided false testimony for the purpose of obtaining an

immigration benefit, thereby rendering him unable to establish the requisite good

moral character required for cancellation of removal and voluntary departure. See

8 U.S.C. §§ 1101(f)(6), 1229b(b)(1)(B); see also Ramos, 246 F.3d at 1266.

MendezVillareal’s contention that the IJ misinterpreted the law is not persuasive.

      Contrary to Mendez-Villareal’s contentions that he explained his

inconsistent testimony and that he retracted the statements in a timely manner, the

record does not compel a contrary result. See Monjaraz-Munoz v. INS, 327 F.3d

892, 895 (9th Cir. 2003). It follows that the denial of Mendez-Villareal’s

application on this basis did not violate due process. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73403
3   08-73403